ORDER
PER CURIAM.
The defendant, Derrick Clark, appeals the judgment entered upon his conviction by a jury for possession of a controlled substance — cocaine base, Section 195.202 RSMo. 2000. The court sentenced the defendant to three years in the Missouri Department of Corrections, but suspended the execution of that sentence and placed the defendant on two years of probation. On appeal, the defendant alleges the trial court erred in overruling his motion to suppress evidence. We have reviewed the parties’ briefs and the record on appeal and conclude that the trial court’s ruling is supported by substantial evidence. State v. Rousan, 961 S.W.2d 831, 845 (Mo. banc 1998). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm the judgment pursuant to Rule 30.25(b).